Citation Nr: 0027954	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1975 to March 
1976, from May 1979 to May 1981, from July 1981 to July 1985, 
and from November 1985 to June 1987.

In July 1987, the veteran submitted a formal claim for 
service connection for major depression, bipolar affective 
disorder, and atypical depression.  Service connection was 
denied for those conditions in a rating decision dated in 
November 1987.  In December 1987, the veteran was advised 
that service connection had been denied for bipolar disorder. 

The current appeal arises from a December 1998 rating 
decision of the San Diego, California, Department of Veterans 
Affairs (VA) regional office (RO) that determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a chronic acquired psychiatric 
condition.

That decision also denied entitlement to service connection 
drug and alcohol abuse and residuals of a left shoulder 
injury.  The veteran perfected an appeal as to those issues, 
but in a written statement received in October 1999, he 
withdrew his appeals as to these issues.  Therefore, the 
issues of entitlement to service connection for drug and 
alcohol abuse and residuals of a left shoulder injury are no 
longer before the Board.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for major 
depression, bipolar affective disorder, and atypical 
depression in an unappealed decision dated in November 1987.

2.  Additional evidence received since that time, including 
the veteran's hearing testimony, is either cumulative or not 
probative of the issue.


CONCLUSION OF LAW

1.  The RO's November 1987 decision denying service 
connection for major depression, bipolar disorder, atypical 
depression, and a character disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for * is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

An exception to this rule occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled..

An initial question in this case is whether the veteran has 
submitted a new claim not subject to the requirement that new 
and material evidence be submitted or whether his current 
claim is simply a repetition of the claim that was finally 
denied in November 1987.  This question arises because the 
1987 decision considered only the issues of entitlement to 
service connection for major depression, bipolar affective 
disorder, atypical depression; and a character disorder while 
in the current appeal the RO has considered the issue of 
entitlement to service connection for any acquired 
psychiatric disability.  Further, the veteran was advised in 
the 1987 decision only that service connection had been 
denied for bipolar disorder. 

In Best v. Brown, 10 Vet App 322 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that where service 
connection had been denied for a personality disorder, 
adjustment reaction generalized anxiety disorder, and alcohol 
abuse; but the notice of the decision failed to mention the 
denial of service connection for anxiety reaction; that 
portion of the claim did not become final.  

On the other hand, in Ashford v. Brown, 10 Vet. App. 120 
(1997), the Court held that a final denial of service 
connection for bronchitis served as a final denial as  to all 
subsequent claims for pulmonary disability on whatever 
theory.  The difference between the decisions in Ashford and 
Best seems to be that in Ashford, there was no actual 
diagnosis of any of the claimed pulmonary disabilities, while 
in Best there was a post service diagnosis of anxiety 
disorder.

The instant case is more akin to Ashford than Best, because 
in this case there is no competent evidence of a post-service 
diagnosis of any acquired psychiatric disability.  Therefore 
the 1987 decision did become final and the veteran must 
submit new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability.

The evidence that was of record at the time of the November 
1987 decision consisted of the service medical records, 
including records of treatment at a VA hospitalizations in 
April and May 1987, and the veteran's formal claim for 
benefits.  

The service medical records show treatment for an adjustment 
disorder, alcohol and cannabis abuse.  During VA 
hospitalization in April 1987, the diagnoses included alcohol 
dependence, major depression, and borderline personality 
disorder.  On VA hospitalization in May 1987, the pertinent 
diagnoses were alcohol intoxication with suicidal ideation, 
alcohol dependence, and borderline personality disorder with 
avoidant features.  In his formal claim received in July 
1987, the veteran reported no psychiatric treatment since May 
1987.

The evidence received since the veteran's formal claim 
received in December 1998, and his testimony at a hearing 
before a hearing officer at the RO in October 1999.  

In his December 1998 claim the veteran indicated that he had 
received no post-service treatment for a psychiatric 
disability.  At his hearing the veteran testified mainly as 
to his treatment in service, and reported that he was not 
currently receiving psychiatric treatment or taking 
psychiatric medication.

The evidence received since the November 1997 rating decision 
is new in that it was not previously of record and contains 
the veteran's interpretation of his psychiatric treatment in 
service.  The evidence is not probative, that is so 
significant that it must be considered in order to fairly 
adjudicate his claim.  The newly received evidence does not 
tend to prove or disprove that the veteran currently has a 
psychiatric disability related to service.  The veteran did 
testify that he had a current psychiatric disability, but as 
a lay person he would not be competent to diagnose such a 
disability.  Espiritu v. Derwinski, 2 Vet App 492 (1992).  
Thus, his testimony is not probative of the important 
questions in this case.  His formal claim reports previously 
known information and tends to confirm that he did not 
receive treatment for a psychiatric disability after service.  
As such, his formal claim is cumulative and not new.  In the 
absence of any evidence that is new and material the claim is 
not reopened and remains denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for service connection for an 
acquired psychiatric disability is not reopened and remains 
denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

